DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete 


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.


To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).

Rationale.
Claims 1-12, 14, and 16 are indefinite with respect to just which form(s) of “catalytic cluster” is/are encompassed by the claims.  As seen in each of independent claims 1 and 8, one is required to use a “catalytic cluster”.  A review of the disclosure finds the term “catalytic cluster” being used to identify at least three different forms.  In support of this position attention is directed to paragraph [0034] of the as-filed disclosure.  As asserted to therein:
As illustrated in FIG. 7A, in one example, a thiol-modified oligonucleotide 40 can be reacted with a catalytic cluster 42 to form a catalyst cluster 44 functionalized with at least 20 oligonucleotides.  In another example, illustrated in FIG. 7B, a universal oligonucleotide 46 that possesses a universal cluster binding sequence 45 and amplicon-catalyst cluster 50.  (Emphasis added)

For convenience, FIG. 7A and FIG. 7B are reproduced below.

    PNG
    media_image2.png
    215
    393
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    245
    413
    media_image3.png
    Greyscale


As evidenced above, it stands to reason that the “catalytic cluster” could be that which lacks probes (42), or may have differing probes and probe arrangements (44 vs. 50).  It is less than clear as to just which form(s) is/are encompassed by the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.).

Rationale
Schulze et al., disclose a method for detecting analytes.  As seen in paragraph [0003], hey teach that an electrical based method of detecting analytes, including DNA hybridization, can be effected via use of gold nanoparticles as a label/detectable moiety for DNA probes.  As disclosed therein:
Nanoparticles have been used in a number of different DNA detection methods including optical detection, electrical detection, electrochemical detection and gravimetric detection (Fritzsche W, Taton T A, Nanotechnology 14 (2003) R63-R.sub.73 "Metal nanoparticles as labels for heterogeneous, chip-based DNA detection"). The use of gold nanoparticles in the detection of DNA hybridization based on electrochemical stripping detection of the colloidal gold tag has been successful (Wang J, Xu D, Kawde A, Poslky R, Analytical Chemistry (2001), 73, 5576-5581 "Metal Nanoparticle-Based Electrochemical Stripping Potentiometric Detection of DNA hybridization").

While Schulze et al., teach combining PCR with electrical detection of target nucleic acids, via hybridization of probes on gold nanoparticles, they have not been found to teach using primers that have a 5’-tail which comprises a blocking group.

Ho, in paragraph [0142], teaches performing an amplification reaction using a pair of primers, one of which has a 5’-tail that comprises a blocking group.  As disclosed therein:
[0142] Several cDNA synthesis reactions were carried out with the same amount of KRAS wildtype RNA standard (10 7 copies) as template. The reaction contains a mixture of two wildtype-specific primers: one primer with the 5' tail of unrelated sequence or tag units (5'-tail primer) and the other without a tail sequence (blocking primer). The ratios of the blocking primer over the 5'-tail primer vary: 0/1; 8/0; 80/1; 800/1. While the cDNA product resulted from the 5'-tail primer could be amplified, the cDNA product derived from the blocking primer will not be amplified during the PCR step due to the lack of binding site for the anti-sense PCR primer.

While Ho teaches performing an amplification reaction using primers, one of which comprises a 5’ tail, and a blocking group, they have not been found to teach selective degradation of the amplicon that lacks the blocking group via an exonuclease degradation.  
Higuchi et al., disclose a method of “Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”.  As set forth therein:
We have devised a simple method, not dependent on primer ratios, for generating single-stranded DNA from double-stranded PCR products. The basis for this technique is that one of the primers is kinased prior to PCR or synthesized with a 5' terminal phosphate (3). After PCR amplification, the double-stranded product is treated with lambda exonuclease, a 5' to 3' nuclease that specifically attacks double-stranded DNA only if there is a 5' terminal phosphate (4).  Therefore, the strand of DNA synthesized from the phosphorylated primer is digested by the exonuclease leaving the complementary strand which can be sequenced by standard methods.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electrical method of detecting nucleic acids as disclosed by Schulze et al., with that of Ho and Higuchi et al., for to do so would allow not only sensitive method of detecting target nucleic acids, but by using primes that comprise a 5’ tail, and which can comprise a blocking group, one can reduce the amount of potentially interfering nucleic acids in the sample via use of lambda exonuclease activity as disclosed by Higuchi, which would then result in leaving only the desired strand, which can then be detected via the  probes on the gold nanoparticles.

Neither Schulze et al., Ho nor Higuchi et al., however, have been found to teach depositing a metal or metal alloy on the nanoparticle with probes (applicant’s “catalyst cluster”).

Baillin et al., in paragraph [0077], teach using metal nanoparticles and how they allow one to deposit a metal alloy, and how such can be beneficial when the assay is one based on electrical conductivity.  As stated therein:
[0077] In a particular case, it is possible to choose a mixture of a pair comprising at least a first modified nucleic acid strand 100 comprising a strand structure or a skeleton equipped with at least one nanoparticle 20 based on a metal M1 and at least a second modified nucleic acid strand 100 comprising a skeleton, which may be of a different size from the first, equipped with at least one nanoparticle 20 based on a metal M2. It is thus possible, using this mixture, to deposit a composite material formed from nanoparticles 20 M1 and M2. A composite in the invention is for example a mixture of metal and metal oxide, carbide and/or nitride. When M1 and M2 are metals, it is thus possible to form a metal alloy. It is also possible to produce a metal alloy when the two modified nucleic acid strands 100 comprise metal atoms 40 respectively M1 and M2. When M1 and M2 are for example and respectively a metal and a metal compound of the oxide, nitride or carbide type, it is possible to form a composite metal the physical properties of which, such as for example electrical or thermal conductivity and/or coefficient of expansion, are dependent on the composition of material M1 and material M2.  (Emphasis added)

In view of the above showings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Schulze et al., Ho and Higuchi et al., so to incorporate the deposition of a metal or metal alloy on the nanoparticles for to do so would allow one to enhance the ability to detect the presence of target nucleic acids by way electrical conductivity.
In view of the well-developed state of the art, and in the interest in being able to accurately detect nucleic acids of interest, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.).

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”, Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.) as applied to claims 1-5 and 8-11 above, and further in view of US 2012/0088250 A1 (Baker et al.).

See above for the basis of the rejection as it pertains to the teachings of Schulze et al., Ho, Higuchi et al., See above for the basis of the rejection as it pertains to the teachings of Schulze et al., Ho, Higuchi et al., and Baillin et al.

Neither Schulze et al., Ho, Higuchi et al., nor Baillin et al., have been found to teach using multiple probes per a gold nanoparticle (applicant’s Cluster- be it “generic cluster” or “catalyst cluster”), or using a plurality of different probes that ae on a plurality of different nanoparticles.

Baker et al., at paragraph [0011], teach:
[0011] One aspect of the invention relates to a biosensor comprising a nanoparticle-based detection unit functionalized with a nanoparticle-based capture unit, wherein: the nanoparticle-based detection unit comprises a nanoparticle; the functionalization is through covalent or non-covalent interaction; the nanoparticle-based capture unit comprises one or more capture probes, which can be the same or different types of capture probes, and which can conjugate with the same or different target molecules; the conjugation of target molecules with the capture probes of the nanoparticle-based capture unit result in a change of the nanoparticle-based detection unit, which provides a nanoparticle-based detection signal; and the change of the nanoparticle-based detection unit is selected from the group consisting of a morphological change, a color change, an optical change, an electrochemical change, and any combination thereof.  (Emphasis added)

As evidenced above, it was well known in the art at the time of the invention that one could design nanoparticles to comprise one or more probes, which can be directed to the same or different target molecules, and can be detected as a result of there being an electrochemical change.  In view of the explicit guidance, said ordinary artisan would have been both amply motivated and would have had a most reasonable expectation of success.
In view of the above showing and in the absence of convincing evidence to the contrary, claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”, Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho) and Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”, Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.) as applied to claims 1-5 and 8-11 above, and further in view of US 2015/0268207 A1 (Motayed et al.).

See above for the basis of the rejection as it pertains to the teachings of Schulze et al., Ho, Higuchi et al., and Baillin et al.

Neither Schulze et al., Ho, Higuchi et al., nor Baillin et al., have been found to teach using a “functionalized oxide surface”.

Motayed et al., in paragraphs [0012] and [0015], teach:
[0012] The present invention is directed to highly selective and sensitive sensor devices including semiconductor nanostructures decorated with metal and/or metal-oxide nanoclusters or particles.

***

[0015] According to one embodiment, a multi-analyte sensor comprises a substrate having an upper surface, a semiconductor nanostructure having an outer surface and disposed on the upper surface of the substrate, first metal-oxide nanoparticles functionalizing the outer surface of the semiconductor nanostructure and enabling detection of a target analyte…  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Schulze et al., Ho, Higuchi et al., and Baillin et al., whereby the sensor comprised a functionalized surface that would allow for, if not enhance, the ability to immobilize molecules on the sensor’s surface for to do so would be “enabling detection of a target analyte”.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”, Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.) as applied to claims 1-5 and 8-11 above, and further in view of US 2015/0268207 A1 (Motayed et al.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”, Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.) as applied to claims 1-5 and 8-11 above, and further in view of US 2009/0162888 A1 (Schmidt et al.).

See above for the basis of the rejection as it pertains to the teachings of Schulze et al., Ho, Higuchi et al., and Baillin et al.

Neither Schulze et al., Ho, Higuchi et al., nor Baillin et al., have been found to teach performing multiplexed PCR.

Schmidt et al., in paragraph [0132], teach not only performing multiplexed PCR, but the use of metal (silver) nanoparticles that have probes bound to their surface and which will hybridize to the amplified target sequences.  As disclosed therein:
[0132] Viral RNA is extracted from clinical samples and cDNA complementary for viral RNA is generated using viral reverse transcriptase and random primers according to Wright et al. (1995), J. Clin. Microbiol., 33:1180-1184. Multiplex PCR is carried out with two sets of primers specific for the HA and NA genes of influenza virus subtype H5N1, as described in "Recommended laboratory tests to identify avian influenza A virus in specimens from humans", WHO Geneva, June 2005), designed to yield PCR products of 219 and 616 bp, respectively. Amplified products are subsequently detected by competitive SERRS. Therefore, two analyte-specific probes are designed to be complementary to a region within the HA and NA genes, respectively, and having the surface-seeking group propargylamine for attachment to a silver nanoparticle.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Schulze et al., Ho, Higuchi et al., and Baillin et al., whereby one is not only performing PCR (Higuchi et al.,), but that one is able to perform multiplexed PCR, therein expanding the capability of the assay to detect multiple target sequences in a single assay, therein reducing the amount of time and effort needed to detect multiple target sequences.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148257 A1 (Schulze et al.) in view of US 2015/0295286 A1 (Ho), Higuchi et al. (“Production of single-stranded DNA templates by exonuclease digestion following the polymerase chain reaction”, Nucleic Acids Research, Volume 17, Number 14, 1989, 5865.), and US 2015/0050428 A1 (Baillin et el.) as applied to claims 1-5 and 8-11 above, and further in view of US 2009/0162888 A1 (Schmidt et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634